Case 8:19-cv-01869-PSG-JDE Document 6-5 Filed 09/30/19 Page 1 of 3 Page ID #:97



  1
  2
  3
  4
  5
  6
  7                        UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9
 10    ALATUS AEROSYSTEMS, a                 CASE NO. 19-cv-1869
       California corporation,
 11                                           [PROPOSED] TEMPORARY
                   Plaintiff,                 RESTRAINING ORDER AND
 12                                           ORDER TO SHOW CAUSE WHY A
             v.                               PRELIMINARY INJUNCTION
 13                                           SHOULD NOT ISSUE
       MARIO VELAZQUEZ, an individual,
 14    and DOES 1 through 50, inclusive       Judge: Hon.
 15
                   Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                  [PROPOSED] TRO AND OSC RE PRELIMINARY INJUNCTION
Case 8:19-cv-01869-PSG-JDE Document 6-5 Filed 09/30/19 Page 2 of 3 Page ID #:98



  1         The Court has considered the Application of Plaintiff Alatus Aerosystems.
  2   (“Alatus”) wherein Alatus respectfully moved the Court for a Temporary
  3   Restraining Order (“TRO”) and an Order to Show Cause re Preliminary Injunction
  4   against Defendant Mario Velazquez (“Defendant”), based on Defendant’s retention
  5   of Alatus’ proprietary information after the termination of Defendant’s employment
  6   with Alatus.
  7         Having considered all pleadings and papers on file herein, and any oral
  8   argument presented at the consideration of this Application, the Court finds that
  9   Alatus is likely to prevail on the merits of its claims against Defendant, that a TRO
 10   is necessary to prevent immediate and irreparable injury to Alatus before the
 11   hearing on the Order to Show Cause regarding the preliminary injunction can take
 12   place, that the balance of hardships favors Alatus, and that the public interest favors
 13   injunctive relief. Accordingly, this Court enters the following orders:
 14                         TEMPORARY RESTRAINING ORDER
 15         IT IS HEREBY ORDERED that Defendant and all those under his
 16   direction or control or in active concert or participation with Defendant, his
 17   respective suppliers, vendors, licensors, licensees, successors and assigns and the
 18   officers, directors, employees, agents and representatives thereof, are hereby
 19   immediately temporarily restrained from:
 20         a.       Using, disclosing, or sharing Alatus’ trade secrets with any third
 21                  parties; and
 22         b.       disposing of any computer or electronic devices containing Alatus
 23                  information until a third party forensic neutral verifies that Alatus’
 24                  information is no longer in Defendant’s possession, custody, or
 25                  control.
 26                                 ORDER TO SHOW CAUSE
 27         IT IS HEREBY ORDERED that Defendant show cause on the ____ day of
 28   _______________ 2019 at [TIME] or as soon thereafter as counsel can be heard, in
                                           -1-
                     [PROPOSED] TRO AND OSC RE PRELIMINARY INJUNCTION
Case 8:19-cv-01869-PSG-JDE Document 6-5 Filed 09/30/19 Page 3 of 3 Page ID #:99



  1   the courtroom of the Honorable [JUDGE], located at [COURTROOM] why
  2   Defendant, and all those under his direction or control or in active concert or
  3   participation with Defendant, his respective suppliers, vendors, licensors, licensees,
  4   successors and assigns and the officers, directors, employees, agents and
  5   representatives thereof, should not be preliminary restrained from the following:
  6         a.     Using, disclosing, or sharing Alatus’ trade secrets with any third
  7                parties; and
  8         b.     disposing of any computer or electronic devices containing Alatus
  9                information until a third party forensic neutral verifies that Alatus’
 10                proprietary information is no longer in Defendant’s possession,
 11                custody, or control.
 12         The Court further grants expedited discovery allowing Alatus to:
 13         a.     depose Defendant Velazquez at least fourteen days before the OSC
 14                hearing;
 15         b.     propound requests for production of documents and interrogatories to
 16                Defendant concerning the claims at issue, and requiring Defendant’s
 17                substantive responses at least fourteen days before the OSC hearing;
 18                and
 19         c.     propound a request for inspection of Defendant Velazquez’s electronic
 20                devices to be conducted by a third-party neutral that can confirm
 21                Alatus’ confidential information is secure and was not transmitted to
 22                any unidentified devices.
 23         IT IS SO ORDERED.
 24
 25    Dated: September ____, 2019        By:
                                                HON. [JUDGE]
 26
                                                UNITED STATES DISTRICT JUDGE
 27
 28
                                                -2-
                   [PROPOSED] TRO AND OSC RE PRELIMINARY INJUNCTION
